Citation Nr: 0624730	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-10 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arteriosclerotic 
heart disease (ASHD).

2.  Entitlement to service connection for ASHD.

3.  Entitlement to service connection for hair loss.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for a pulmonary 
disorder (claimed as non-malignant pathology of the lungs).

6.  Entitlement to service connection for Parkinson's 
disease.

7.  Whether a timely appeal was perfected with respect to a 
claim for entitlement to service connection for status post 
hemorrhoid surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1945 to 
July 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in August 2003 
and January 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

In that decision, the RO, in pertinent part, denied service 
connection for "status post hemorrhoid surgery."  In a 
November 2003 notice of disagreement (NOD), the veteran 
indicated that he disagreed with the denial of this issue, 
which was included in a March 2004 statement of the case.  In 
his March 2004 substantive appeal (VA Form 9), however, the 
veteran specifically stated that he was only appealing the 
issues of service connection for Parkinson's disease, non-
malignant pathology of the lungs, asthma, loss of hair, and 
ASHD.  At the videoconference hearing before the undersigned 
in April 2006, the veteran indicated that the issue of 
service connection for hemorrhoids was on appeal and 
testified as to that issue.  Prior to issuing this decision, 
the Board reviewed that record and, in a June 2006 letter, 
the veteran was informed that it appears that he failed to 
perfect a timely appeal as to the issue of service connection 
for status post hemorrhoid surgery and he was given 60 days 
to respond.  In his response, the veteran indicated that he 
would like another videoconference hearing on this issue; 
thus, further appellate consideration will be deferred on the 
issue of whether his appeal was timely filed so it can be 
remanded to the RO to schedule a hearing.  

The Board notes that, during his April 2006 videoconference 
hearing before the undersigned, he raised a claim to reopen 
his previously denied claim for service connection for teeth 
loss.  This claim is referred to the RO for appropriate 
action.

At the April 2006 hearing, the veteran also withdrew his 
appeal with regard to the issue of service connection for 
hair loss; it is dismissed below.  The remainder of the 
issues are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


FINDINGS OF FACT

1.  At a videoconference hearing on April 20, 2006, prior to 
the promulgation of a decision in the appeal, the veteran 
testified that he desired to withdraw his claim for service 
connection for hair loss.

2.  In a December 1976 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for 
ASHD; the appellant was informed of this decision the same 
month, but did not file an NOD within one year of 
notification.

2.  Evidence added to the record since the December 1976 
rating decision is new evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the appellant's 
claim for service connection for ASHD.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for service 
connection for hair loss have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).

2.  The December 1976 rating decision, denying service 
connection for ASHD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence has been received since the 
December 1976 rating decision sufficient to reopen the 
veteran's claim for service connection for ASHD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).

In the present case, the Board concludes that it is not 
precluded from adjudicating whether to reopen the appellant's 
ASHD claim without first deciding whether the VA's notice and 
assist requirements have been satisfied with respect to the 
issue of new and material evidence.  This is so because the 
Board is taking action favorable to the appellant in 
reopening his service-connection claim for ASHD, and the 
decision at this point poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Dismissal

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2005).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2005).  The 
veteran testified at his Board videoconference hearing on 
April 20, 2006, that he desired to withdraw his claim for 
service connection for hair loss.  His testimony was reduced 
to writing in a transcript prepared from the recording of 
that hearing.  Hence, there remains no allegation of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal with 
regard to this issue and it is dismissed.

New and Material Claim

The second issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for ASHD.  
Whether new and material evidence has been presented is a 
material legal issue that the Board is required to address on 
appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

In this regard, the Board observes that, in a December 1976 
rating decision, the RO initially denied service connection 
for ASHD, noting that the veteran had not been diagnosed with 
ASHD.  The veteran was informed of this decision the same 
month and did not submit a NOD within one year of 
notification.  Therefore, the December 1976 rating decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2005).  In February 2003, the veteran 
asked to reopen his claim for service connection for ASHD.  
In an August 2003 rating decision, the subject of this 
appeal, the RO reopened and denied the veteran's claim for 
service connection for ASHD, which was confirmed in a 
December 2003 rating decision.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108 (West 2002); Hodge v. West, 155 
F.3d 1356, 1359-60 (Fed. Cir. 1998).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  38 C.F.R. § 3.156(a) (2005).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  Second, once the definition 
of new and material evidence is satisfied and the claim is 
reopened, the Board may then determine whether the duty to 
assist is fulfilled and proceed to evaluate the merits of 
that claim.  38 U.S.C.A. §§ 5108, 5103A(f) (West 2002 & Supp. 
2006).
The evidence secured since the December 1976 rating decision 
includes several private treatment records and private 
physicians' statements, showing treatment for ASHD.  Some of 
the private physicians' statements include medical opinions 
linking the veteran's ASHD to claimed exposure to radiation 
in service.  These opinions are clearly new, in that they are 
not redundant of other evidence considered in the previous 
rating decision.  Moreover, the evidence is material to the 
issue under consideration, as it reflects that the veteran's 
ASHD may be related to service, if the veteran was exposed to 
radiation during service.  Namely, the new evidence goes to 
whether there is a nexus to service.  Therefore, in light of 
the new and material evidence, the veteran's service-
connection claim for ASHD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).


ORDER

The appeal for entitlement to service connection for hair 
loss is dismissed.

New and material evidence sufficient to reopen the 
appellant's claim for service connection for ASHD has been 
received and the claim is reopened.  To this extent, the 
appeal is granted.




REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for ASHD, the claim is REMANDED 
for de novo review.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or an effective date, 
if service connection is granted for any of the claimed 
disorders on appeal.  Further, it is unclear whether the RO 
has requested "that the claimant provide any evidence in the 
claimant's possession that pertains to [his] claim."  
38 C.F.R. § 3.159(b)(1).  This must be done on remand.

The duty to assist includes obtaining additional service 
personnel records, non-VA and VA treatment records, Social 
Security Administration (SSA) records, attempting to verify 
whether the veteran was exposed to radiation in service, and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  In conjunction with his 
claims, the veteran was asked to identify health care 
providers, who have treated him for any of the claimed 
disorders, and to furnish signed authorizations for release 
of records.  In response, the veteran submitted private 
treatment records and/or private physicians' statements.  At 
his hearing, the veteran also indicated that he had been 
treated at the Cleveland Clinic for his ASHD prior to moving 
to Florida and that he now is receiving treatment at the Bay 
Pines VA Medical Center.  On remand, the VA should ask the 
veteran again to identity and sign releases for health care 
providers that have treated him for any of the claimed 
disorders.  Also, the record reveals that he has been 
receiving disability benefits from the SSA, since the mid-
1970's.  On remand, the VA should attempt to obtain any 
missing private or VA treatment records and SSA records.


Furthermore, the veteran claims that the conditions he seeks 
service connection for are due to exposure to radiation at 
Nagasaki, Japan.  He testified that his ship arrived in 
Nagasaki on August 9, 1945 and remained in the harbor for up 
to three weeks.  The veteran's personnel records indicate he 
was stationed on the USS Chenango and that the veteran was 
entitled to wear one operation star for participation in 
Third Fleet operations against Japan during the period of 
August 6, 1945 through August 19, 1945, while serving aboard 
this vessel.  But the evidence in the record does not confirm 
whether that USS Chenango was actually present in Nagasaki 
harbor and/or that the veteran's conditions of service 
involved participation in the American occupation of Nagasaki 
between August 6, 1945 and July 1, 1946.  On remand, the 
veteran's personnel records and the ship logs for the USS 
Chenango during this period of time should be sought from the 
National Personnel Records Center (NPRC) and, alternatively, 
from the service department.  The service department should 
to asked to verify whether the veteran's duties aboard the 
USS Chenango involved participation in the American 
occupation of Nagasaki between August 6, 1945 and July 1, 
1946.

In a May 2006 statement, a private physician opines that the 
veteran's multiple conditions are connected to his claimed 
radiation exposure, but this physician does not specifically 
identify the individual conditions.  The veteran has been 
diagnosed with various disorders, such as ASHD, chronic 
obstructive pulmonary disease, and Parkinson's disease.  On 
remand, the veteran should be afforded respiratory/pulmonary 
disorders, heart disorders, and neurological disorders 
examinations to clarify whether the veteran has any of the 
claim disorders and, if so, their etiology.  The Board 
reminds the veteran that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board has considered whether the veteran's claims should 
be referred for a dose estimate pursuant to 38 C.F.R. 
§ 3.311(a) (2005).  The Board finds, however, that the 
veteran has not claimed service connection of a disorder that 
would qualify as a radiogenic disease as defined by 38 C.F.R. 
§ 3.311(b)(2).  Having a radiogenic disease is a threshold 
that must be met before a dose assessment is requested.  See 
38 C.F.R. § 3.311(a)(1).  Thus, the Board finds that referral 
for a dose assessment is not warranted in this case.

Finally, as noted above, the case must be returned to the RO 
in order to ensure due process.  In a statement received in 
July 2006 in response to a letter regarding the timeliness of 
his appeal with regard to the issue of service connection for 
status post hemorrhoid surgery, the veteran requested a 
videoconference hearing before a Veterans Law Judge.  Such 
hearings must be scheduled by the RO.  See, e.g., 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2005).  Even though the veteran appeared at an April 2006 
videoconference hearing, this particular issue was not 
discussed.  As such, the veteran has not waived any rights to 
be afforded a videoconference hearing with regard to whether 
he perfected a timely appeal as to the issue of service 
connection for status post hemorrhoid surgery.  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issues remaining on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2005), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that: (1) includes an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claims.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The VA should ask the veteran to 
identify all health care providers that 
have treated him for any disorder of the 
nervous, respiratory/pulmonary, or 
cardiovascular systems since his 
discharge from service through the 
present.  VA should attempt to obtain 
records from each health care provider he 
identifies that might have available 
records, if not already in the claims 
file.  In particular, missing treatment 
records from the Cleveland Clinic and the 
Bay Pines VA Medical Center should be 
obtained.  If records are unavailable, 
please have the health care provider so 
indicate.

3.  The VA should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.

4.  The VA should request that the 
National Personnel Records Center (NPRC) 
and/or, alternatively, the service 
department provide copies of the 
veteran's service personnel records, 
obtain copies of ship logs for the USS 
Chenango for the period from August 6, 
1945 to August 19, 1945, and verify 
whether the veteran was exposed to 
radiation and/or whether the veteran's 
duties aboard the USS Chenango involved 
participation in the American occupation 
of Nagasaki between August 6, 1945 and 
July 1, 1946.  In particular, the service 
department should be to asked to verify 
whether the veteran's duties aboard the 
USS Chenango involved participation in 
the American occupation of Nagasaki 
between August 6, 1945 and July 1, 1946.  

If service personnel records are 
unavailable, the VA should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information that the 
veteran may provide.  If necessary, the 
VA should use any and all methods of 
reconstruction of service records used in 
fire-related cases.  If necessary, the VA 
should consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, paras. 4.28 and 4.29.  
The VA should complete any and all 
follow-up actions referred by the NPRC 
and the service department.  If records 
are unavailable and/or an opinion cannot 
be rendered, the source should so 
indicate.

5.  Following completion of 1 through 4 
above, VA should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded 
respiratory/pulmonary disorders, heart 
disorders, and neurological disorders 
examinations in order to determine the 
nature and etiology of any of the claimed 
disorders found.  The examiner(s) should 
take a complete history from the veteran 
and review the entire claims file and 
must indicate in the examination 
report(s) that such was performed.  All 
special studies or tests deemed necessary 
by the examiner(s) are to be 
accomplished.  After reviewing the file 
and interviewing and examining the 
veteran, each examiner is asked to render 
an opinion as to whether it is at least 
as likely as not (at least a 50 percent 
probability) that any such 
(respiratory/pulmonary, heart, and/or 
neurological) disorder: (1) began during, 
or was aggravated, as the result of some 
incident of active service, to include 
exposure to radiation, (2) was manifested 
within one year of discharge from active 
duty (July 1946), (3) was due to some 
intervening cause, such as a history of 
smoking, or (2) whether there was 
continuity of symptoms after discharge to 
support the claim.  If the etiology of 
any of the diagnosed disorders is 
attributed to multiple factors/events, 
the examiner(s) should specify which 
symptoms/diagnoses are related to which 
factors/events.  

The rationale for any opinion and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner(s) should state 
the reasons why.

6.  The RO should schedule the veteran 
for a videoconference hearing with regard 
to whether he perfected a timely appeal 
as to the issue of service connection for 
status post hemorrhoid surgery.  After a 
hearing is conducted, or if the veteran 
withdraws his hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.

7.  After completion of the above, VA 
should readjudicate the appellant's 
service-connection claims, on a direct 
and presumptive basis.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim(s).  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


